DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statements (IDS’) submitted on 7/17/20, 10/21/20, 5/17/21, 7/12/21 and 8/18/21 have been considered. A copy of form PTO-1449 is attached.
Drawings
The drawings were received on 7/17/20 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29, 31-34, 36-40, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,718,604 (Bhattacharyya et al ) in view of Smilde et al (2013/0258310). 
Regarding claims 22 and 37, claims 1-22 of the patent disclose all the features of the present invention except that the pitch of the first sub target and second sub target is selected from the range 10-1000nm. However, such the feature is known in the art as taught by Smilde et al.
Smilde et al, from the same field of endeavor, discloses a lithographic process for forming a plurality of target structures (T) on a substrate (W). Each target structure comprises overlaid gratings each having specific overlay bias. The pitch of grating is 500nm (par. [0094] and [0097]).
It would have been obvious to one having ordinary skill in the art before the effective  filing date of the present invention to choose the grating pitch of Bhattacharyya et al in the range from selected from the range 10-1000nm, for example, 500nm as taught by Smilde et al because the device would function in the same manner.
Claim 23 of the present invention can be read from claim 2 of the patent.
Claim 24 of the present invention can be read from claim 3 of the patent.
Claim 25 of the present invention can be read from claim 4 of the patent.
Claim 26 of the present invention can be read from claim 5 of the patent.
Claim 27 of the present invention can be read from claim 6 of the patent.
Claim 28 of the present invention can be read from claim 7 of the patent.
Claim 29 of the present invention can be read from claim 10 of the patent.
Claim 31 of the present invention can be read from claim 12 of the patent.
Claim 32 of the present invention can be read from claim 13 of the patent.
Claim 33 of the present invention can be read from claim 14 of the patent.
Claim 34 of the present invention can be read from claim 15 of the patent.
Claim 36 of the present invention can be read from claim 16 of the patent.
Claim 38 of the present invention can be read from claim 19 of the patent.
Claim 39 of the present invention can be read from claim 20 of the patent.
Claim 40 of the present invention can be read from claim 21 of the patent.
Claim 43 of the present invention can be read from claim 22 of the patent.
Claims 44-51 and 53-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,718,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is broader than what was claim in the patent and all of the limitations of claims 44-51 and 53-57 can be read from claims 1-22 of the patent.
  Claim 44 of the present invention can be read from claim 1 of the patent.
Claim 45 of the present invention can be read from claim 2 of the patent.
Claim 46 of the present invention can be read from claim 3 of the patent.
Claim 47 of the present invention can be read from claim 4 of the patent.
Claim 48 of the present invention can be read from claim 5 of the patent.
Claim 49 of the present invention can be read from claim 6 of the patent.
Claim 50 of the present invention can be read from claim 7 of the patent.
Claim 51 of the present invention can be read from claim 10 of the patent.
Claim 53 of the present invention can be read from claim 12 of the patent.
Claim 54 of the present invention can be read from claim 13 of the patent.
Claim 55 of the present invention can be read from claim 14 of the patent.
Claim 56 of the present invention can be read from claim 15 of the patent.
Claim 57 of the present invention can be read from claim 16 of the patent.

Allowable Subject Matter
Claims 30, 35, 41, 42, 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  September 11, 2021